ona (

UNITED STATES DISTRICT COURT FEB 03 2620
EASTERN DISTRICT OF MICHIGAN CLERK'S oF Fic
SOUTHERN DIVISION DETROIT
DEONDRE LAMONT
COLEMAN,

Case No, 2:18-cv-13171
Plaintiff District Judge Arthur J. Tarnow
Magistrate Judge Anthony P., Patti
V.

HEIDI WASHINGTON,
MICHAEL EAGEN,

BRIAN SHIPMAN,
KENNETH ROMANOWSKI,
SARAH VALADE,
BARBARA ANDERSON,
ANGELA FORTESCUE,

Defendants.
/

 

ORDER DENYING PLAINTIFF’S DECEMBER 2614 MOTION (ECE No.
53) REGARDING THE COURT’S OCTOBER 30°! ORDER (ECE No, 40)

A. Background

This is a prisoner civil rights case, which Judge Tarnow has referred to me
for pretrial matters. Plaintiff’s amended complaint was filed on April 4, 2019.
(ECF No. 15.)

On October 30, 2019, the Court entered an opinion and order, which: (1)
directed the Clerk of the Court to re-activate four defendants; (2) directed the

USMS to attempt service of the amended complaint (ECF No. 15) upon four

 
defendants; and, (3) denied without prejudice Plaintiffs April 15, 2019 motion for
the appointment of counsel (ECF No. 17). (See ECF No. 40.)

Since then, the Undersigned has entered reports and recommendations to
grant Defendant Romanowski’s motion for summary judgment (ECF No. 25), to
deny without prejudice Plaintiff's motion for successive preliminary injunction
(ECF No. 38), and to deny the relief sought in Plaintiff's November 4, 2019
petition (ECF No, 42). (ECF Nos. 41, 43, 45.) The Court has adopted these
recommendations. (ECF Nos. 46, 60.)

By his October 30, 2019 filing, Plaintiff informed the Court that his address
had changed to 1491 Division Ave. 8, Grand Rapids, MI 49507. (ECF No. 39.)
Yet, several items since sent to Plaintiff at 1491 Division Ave., Grand Rapids, MI
49507 — namely, ECF Nos, 43, 45, 46 — have been returned to the Court as
undeliverable. (See ECF Nos. 47, 48, 54.)

Plaintiffs December 26, 2019 filing informs the Court that his address had
temporarily changed to 703 Ball Ave. N.E., Grand Rapids, MI 49503, ie., the
Kent County Correctional Facility. (ECF No. 49.)

B. Instant Matter

Currently before the Court is Plaintiff's December 26, 2019 filing, which is

titled, “Motion Addressing the Court for [Action] on Previous Motions [DKT

#40].” (ECF No. 53.) Plaintiff seems to be requesting an extension of the time

 
within which to object to the Court’s October 30, 2019 order and offers the
following explanation:

... because Kent Co. Jail has no law library an[d] I’ve been in

custody since Nov. 19, 2019 unable to access the Court[.] Plaintiff is

requesting a hearing on damage claims on prior injunction with a

date[.] .. . The Court has ordered Warden Rowmanowski [to] answer

interrogatories in conclusion of summary judgment since discoveries

are still relevant request a 30 day compel discoveries on Warden

Rowmanowski from today[.|
Ud., PageID.354.)
C. ‘Discussion

It is not clear to the Undersigned what issue Plaintiff wishes to take with the
October 30, 2019 order. (ECF No. 40). To the extent this order concerned
Defendants Washington, Eagen, Shipman and Valade, their counsel entered an
appearance on January 14, 2020 (ECF No. 55), they have filed a demand for trial
by jury (ECF No. 56), and they have also filed a motion for summary judgment
(ECF Nos. 57). As to the dispositive motion, the Court ordered Plaintiff to
respond on or before February 14, 2020; yet, the copy of that order mailed to
Plaintiff at the Kent County Correctional Facility was returned to the Court as
undeliverable. (ECF Nos, 58, 59.) In any event, Plaintiff filed a response on
February 27, 2020 (ECF No. 61), which the Undersigned will recognize.
Defendants have filed a reply (ECF No. 62), and the Court will address this

dispositive motion in due course.

 
D. Order
Upon consideration, Plaintiff's December 26, 2019 motion (ECF NO. 53) is
DENIED.
IT IS SO ORDERED.
Dated: March 3, 2020 s/Anthony P, Patti
Anthony P. Patti

Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of
record on March 3, 2020, electronically and/or by U.S. Mail.

s/Michael Williams
Case Manager for the
Honorable Anthony P. Patti

UNITED STATES MAGISTRATE JUDGE

 
